595 So. 2d 253 (1992)
Johnny McWILLIAMS, Appellant,
v.
AMERICANA DUTCH HOTEL and Cigna Insurance Company, Appellee.
No. 91-1094.
District Court of Appeal of Florida, First District.
March 9, 1992.
Bill McCabe of Shepherd, McCabe & Cooley, for appellant.
George M. Murphy of Langston, Hess & Murphy, P.A., for appellee.
ERVIN, Judge.
The judge of compensation claims erred in determining that appellant's claim for *254 compensation benefits was barred by the two-year statute of limitations set out in Section 440.19(1)(a), Florida Statutes (1985). Although appellant's claim of February 19, 1990 was filed more than two years from the date that he last received treatment or payment in connection with his compensable injury, appellant's claim of March 31, 1988, was timely filed and is still pending, thereby precluding dismissal. See Turner v. Keller Kitchen Cabinets, Southern, Inc., 247 So. 2d 35, 40 (Fla. 1971); Strack v. Executive Motors, Inc., 500 So. 2d 703, 704 (Fla. 1st DCA 1987).
REVERSED and REMANDED for further proceedings.
SMITH and ALLEN, JJ., concur.